USCA4 Appeal: 20-7220   Doc: 27        Filed: 08/30/2022   Pg: 1 of 4




                                         UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                           No. 20-7220


        UNITED STATES OF AMERICA,

                         Plaintiff - Appellee,

                   v.

        ROY LEE DYKES,

                         Defendant - Appellant.



                                           No. 21-4099


        UNITED STATES OF AMERICA,

                         Plaintiff - Appellee,

                   v.

        ROY LEE DYKES,

                         Defendant - Appellant.



                                           No. 21-7494


        UNITED STATES OF AMERICA,

                         Plaintiff - Appellee,
USCA4 Appeal: 20-7220      Doc: 27         Filed: 08/30/2022    Pg: 2 of 4




                     v.

        ROY LEE DYKES,

                            Defendant - Appellant.



        Appeals from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00003-JPJ-PMS-1)


        Submitted: August 17, 2022                                        Decided: August 30, 2022


        Before MOTZ, AGEE, and HARRIS, Circuit Judges.


        Nos. 20-7220 and 21-7494, affirmed; No. 21-4099, dismissed by unpublished per curiam
        opinion.


        Roy Lee Dykes, Appellant Pro Se. S. Cagle Juhan, Charlottesville, Virginia, Martha
        Suzanne Kerney-Quillen, Whitney Demain Pierce, OFFICE OF THE UNITED STATES
        ATTORNEY, Abingdon, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                     2
USCA4 Appeal: 20-7220      Doc: 27         Filed: 08/30/2022      Pg: 3 of 4




        PER CURIAM:

               In these consolidated appeals, Roy Lee Dykes appeals from the district court’s

        orders denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

        and denying reconsideration; its order denying his Fed. R. Crim. P. 36 motion and related

        request for an evidentiary hearing to correct alleged purposeful alterations to the criminal

        trial transcript; and its orders holding Dykes’ subsequent motion for compassionate release

        in abeyance and denying reconsideration of that order. We affirm the district court’s orders

        in Nos. 20-7220 and 21-7494 and dismiss the appeal in No. 21-4099 for lack of jurisdiction.

               First, upon review of the record, we discern no abuse of discretion in the district

        court’s determination that the 18 U.S.C. § 3553(a) factors weighed against compassionate

        release. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of

        review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we deny Dykes’ motion to file

        a supplemental informal brief, and we affirm the district court’s orders in No. 20-7220

        denying Dykes’ motion for compassionate release and denying reconsideration. * Next,

        because we similarly discern no reversible error in the district court’s order denying Dykes’

        Rule 36 motion and request for an evidentiary hearing, we affirm the court’s order in

        No. 21-7494 denying Dykes’ requested relief.

               Finally, we note that after Dykes filed the appeal in No. 21-4099 challenging the

        district court’s decision to hold his subsequent motion for compassionate release in


               *
                 To the extent Dykes argues that his request was for home confinement, rather than
        for compassionate release, the district court lacked authority to grant that relief. United
        States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).

                                                     3
USCA4 Appeal: 20-7220         Doc: 27      Filed: 08/30/2022      Pg: 4 of 4




        abeyance, the district court entered an order denying the motion. Because the district court

        has ruled on Dykes’ motion and it is no longer in abeyance, we are unable to grant Dykes

        the relief he requests on appeal—to remand the case to the district court for a ruling—and

        therefore the appeal is moot. See Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir. 2007)

        (explaining that mootness is a jurisdictional question this court may raise sua sponte, and

        that, “[i]f an event occurs while a case is pending on appeal that makes it impossible for

        the court to grant any effectual relief . . . to a prevailing party, the appeal [is moot and]

        must be dismissed”). Accordingly, we dismiss Dykes’ appeal in No. 21-4099 for lack of

        jurisdiction.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                          Nos. 20-7220 and 21-7494, AFFIRMED;
                                                                       No. 21-4099, DISMISSED




                                                     4